         

Exhibit 10.3
CHANGE IN CONTROL AGREEMENT
     AGREEMENT dated as of OCTOBER 1, 2010, between RAVEN INDUSTRIES, INC., a
South Dakota corporation (the “Company”), and LON E. STROSCHEIN (the
“Executive”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company (the “Board”) recognizes
that the Executive’s contribution to the growth and success of the Company and
its subsidiaries has been substantial.
     WHEREAS, the Board has determined that it is appropriate and in the best
interests of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of members of the Company’s management,
including the Executive, to their assigned duties.
     WHEREAS, this Agreement sets forth the severance compensation which the
Company agrees it will pay to the Executive if the Executive’s employment with
the Company or a Subsidiary of the Company, as defined in Section 5(a),
terminates under one of the circumstances described herein following a Change in
Control (as defined herein).
     NOW THEREFORE, in consideration of the mutual covenants and conditions
herein contained and in further consideration of services performed and to be
performed by the Executive for the Company, the parties hereto agree as follows:
     1. Certain Definitions. For purposes of this Agreement, the following terms
have the meanings indicated:
     (a) Cause. “Cause” shall mean termination of the Executive by the Company
for any of the following reasons:
     (i) Executive is terminated from employment for willful misconduct that
materially injures or causes a material loss to the Company and a material
benefit to Executive or third parties, as for example, by embezzlement,
appropriation of corporate opportunity, conversion of tangible or intangible
corporate property or the making of agreements with third parties in which
Executive or anyone related to or associated with him has a direct or indirect
interest; the term “Cause” does not include a termination occasioned by
ill-advised good faith judgment or negligence in connection with the Company’s
business; or

1



--------------------------------------------------------------------------------



 



     (ii) The determination by the Company in good faith that Executive has
violated paragraph 7 (Confidentiality) or 8 (Non-Competition) of the Employment
Agreement for Senior Management.
     (b) Change in Control. A “Change in Control” shall mean:
     (i) The acquisition (other than from the Company directly) by any person,
entity or “group”, within the meaning of Section 13(d) or 14(d) of the ‘34 Act,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
‘34 Act) of 25% or more of the then outstanding shares of the Company’s common
stock; or
     (ii) Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, under Rule 14a-12(c) of Regulation 14A
promulgated under the ‘34 Act) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or
     (iii) Approval by the shareholders of the Company of (A) a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power of the reorganized, merged or consolidated company’s then
outstanding voting securities entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company, or (B) a
liquidation or dissolution of the Company or (C) the sale of all or
substantially all of the assets of the Company. If Executive is employed by a
Subsidiary, a sale of the assets, stock or business of the Subsidiary will not,
in and of itself, be considered a “Change in Control” with respect to Raven
Industries, Inc.
     (c) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (d) Constructive Termination.
     (i) “Constructive Termination” shall mean:
     (a) a material, adverse change of Executive’s responsibilities, authority,
status, position, offices, titles, or duties; provided, that (1) the

2



--------------------------------------------------------------------------------



 



fact that the Company is a subsidiary of an acquirer or a division of an
acquirer, or (2) a change in Executive’s employment from a Subsidiary to the
Company or another Subsidiary shall in either event not, in and of itself, be
considered a material change to the Employee’s responsibilities, authority,
status, position, offices, titles or duties, and any appropriate change in title
related to such events shall not, in and of itself, be considered a material
change to the Employee’s responsibilities, authority, status, position, offices,
titles or duties;
     (b) an adverse change in Executive’s annual compensation or benefits;
     (c) a requirement to relocate in excess of fifty (50) miles from
Executive’s then current place of employment without Executive’s consent; or
     (d) the breach by the Company of any material provision of this Agreement
or failure to fulfill any other material contractual duties owed to the
Executive.
For the purposes of this definition, Executive’s responsibilities, authority,
status, position, offices, titles and duties are to be determined as of the date
of this Agreement.
     (ii) Notwithstanding the provisions of subsection (i) above, no termination
by the Executive will constitute a Constructive Termination unless the Executive
shall have provided written notice to the Company within 90 days of an
occurrence as described in paragraphs 1.(d)(i)(a) — 1.(d)(i)(d) above. The
notice will describe his intention to so terminate this Agreement, which sets
forth in reasonable detail the conduct that the Executive believes to be the
basis for the Constructive Termination, and the Company will thereafter have
failed to correct such conduct (or commence action to correct such conduct and
diligently pursue such correction to completion) within 30 days following the
Company’s receipt of such notice.
     (e) Date of Termination.
     “Date of Termination” shall mean:
     (i) if the Executive voluntarily terminates his employment with the
Company, the date on which the Executive delivers a Notice of Termination to the
Company; or
     (ii) if the Executive’s employment is terminated by the Company, the date
on which the Company delivers a Notice of Termination to the Executive.

3



--------------------------------------------------------------------------------



 



     (f) Notice of Termination. A “Notice of Termination” shall mean a written
notice which shall indicate those specific termination provisions in this
Agreement that are being relied upon. Any termination by the Company or the
Executive shall be communicated by a Notice of Termination.
     (g) ‘34 Act. “‘34 Act” shall mean the Securities Exchange Act of 1934, as
amended.
     2. Term. This Agreement shall commence on the date first above written and
shall continue in effect until January 31, 2011. Commencing on January 31, 2011,
and each January 31 thereafter, the term of this Agreement shall automatically
be extended for one additional year to January 31, 2012 and each January 31,
thereafter, unless at least sixty days immediately preceding such January 31,
the Company shall have given the Executive written notice that the Company does
not wish to extend this Agreement; provided that this Agreement shall continue
in effect beyond the term provided herein if a Change in Control shall have
occurred during such term or if any obligation of the Company hereunder remains
unpaid as of such time.
     3. Severance Compensation upon a Change in Control and Termination of
Employment. If (a) a Change in Control of the Company shall have occurred while
the Executive is an employee of the Company, and (b) within two (2) years after
the date of such Change in Control (i) the Company, except in the case of the
Executive’s death, terminates the Executive’s employment without Cause, or
(ii) there is a Constructive Termination, then
     (a) the Company shall pay the Executive any earned and accrued but unpaid
installment of base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given and all other unpaid amounts to which
the Executive is entitled as of the Date of Termination under any compensation
plan or program of the Company, including, without limitation, all accrued
vacation time; such payments to be made in a lump sum on or before the fifth day
following the Date of Termination;
     (b) in lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive an
amount equal to the product of (A) the sum of (i) the Executive’s annual base
salary in effect as of the Date of Termination and (ii) 60% of the maximum
target or goal amount under the Management Incentive Plan for the year in which
such Date of Termination occurs and (B) the number 1.0; such payment to be made
in a lump sum six months following the Date of Termination;
     (c) the Executive shall, effective on the Date of Termination, be deemed a
“Participant” and vested in all respects under the Company’s Senior Executive or
Senior Management Retirement Benefits Policy, regardless of whether the
Executive otherwise then satisfies the requirements for eligibility under such
Policy; provided that the benefits specified under this Subsection 3(c) shall
(A) not become payable until when the Executive reaches age 65 unless such
benefits are payable at Executive’s age at that time

4



--------------------------------------------------------------------------------



 



under the terms of the Policy, and (B) not be provided to the extent such
benefits are provided to the Executive by another employer at no cost to the
Executive;
     (d) in the event a Change in Control of the Company shall have occurred
while the Executive is an employee of the Company and, within two (2) years
after the date of such Change in Control the Executive shall die while still an
employee of the Company, the amount specified in Subsection 3(a) shall be paid
by the Company to such Executive’s estate, and such deceased Executive’s spouse
and eligible dependents shall be entitled to all of the benefits specified in
the Company’s Senior Executive or Senior Management Retirement Benefits Policy
as if such deceased Executive had delivered a Notice of Termination to the
Company immediately prior to such death;
     (e) the Company’s obligations to provide the payments and benefits in this
Section 2 are conditioned on Executive signing a general release of legal claims
and covenant not to sue in form and content satisfactory to the Company; and
4. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
     (a) The Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise,
except as provided in Subsection 3(e)(B).
     (b) The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive’s existing rights, including post-retirement benefits or
any other rights which would accrue solely as a result of the passage of time,
under any benefit plan, employment agreement or other contract, Company policy,
plan or arrangement.
5. Successor to the Company.
     (a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 5 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law. If at any
time

5



--------------------------------------------------------------------------------



 



during the term of this Agreement the Executive is employed by any corporation a
majority of the voting securities of which is then owned by the Company (a
“Subsidiary”), (1) “Company” as used in this Agreement shall in addition include
such Subsidiary, (2) the Company agrees that it shall pay or shall cause such
Subsidiary to pay any amounts owed to the Executive pursuant to Section 3 hereof
and (3) a transfer of Executive between the Subsidiary and the Company or
another Subsidiary shall not be deemed a termination of employment.
     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.
     6. Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:
If to the Company:
Raven Industries, Inc.
205 East 6th Street
P.O. Box 5107
Sioux Falls, South Dakota 57117
Attention: President
If to the Executive:
Lon E. Stroschein
(Address currently on file with the Company)
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     7. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provision or conditions at the
same or at any prior or subsequent time. This Agreement shall be governed by and
construed in accordance with the laws of the State of South Dakota.

6



--------------------------------------------------------------------------------



 



     8. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings
between the parties with respect to benefits payable upon a change in control,
provided, that this Agreement shall not affect or reduce any benefit to which
Executive shall be otherwise entitled under the 2000 Stock Plan, 2010 Stock
Incentive Plan, Employment Agreement dated, October 1, 2010, or any other plan,
agreement or policy of or with the Company. No modification, termination or
attempted waiver of this Agreement shall be valid unless in writing and signed
by the party against whom the same is sought to be enforced.
     9. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     11. Fees and Expenses. The Company shall pay all fees and expenses
(including attorney’s fees) which the Executive may incur as a result of the
Company’s contesting the validity, enforceability or the Executive’s
interpretation of, or determinations under, this Agreement, regardless of
whether the Company is successful in such contest.
     12. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.
     13. Company’s Right to Terminate. Notwithstanding anything contained in
this Agreement to the contrary, the Company may terminate the Executive’s
employment at any time, for any reason or no reason, and no provision contained
herein shall affect the Company’s ability to terminate the Executive’s
employment at any time, with or without cause. Nothing in this Agreement shall
in any way require the Company to provide any of the benefits specified in this
Agreement prior to a Change in Control, nor shall this Agreement be construed in
any way to establish any policies or other benefits for the Executive or any
other employee of the Company whose employment with the Company is terminated
prior to a Change in Control.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



[Signature Page to Change In Control Agreement]
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

                  ATTEST:       RAVEN INDUSTRIES, INC.
 
               
By
  /s/ Karen M. Iversen       By   /s/ Daniel A. Rykhus
 
               
 
  Karen M. Iversen           Daniel A. Rykhus
 
  Finance Administrative Assistant           President & CEO
 
                ATTEST:       EXECUTIVE:
 
               
By
  /s/ Karen M. Iversen       /s/ Lon E. Stroschein
 
           
 
  Karen M. Iversen       Lon E. Stroschein
 
  Finance Administrative Assistant            

8